


Exhibit 10.1
NACCO MATERIALS HANDLING GROUP, INC.
EXCESS RETIREMENT PLAN
NACCO Materials Handling Group, Inc. (the "Company") does hereby adopt this
amendment and restatement of the NACCO Materials Handling Group, Inc. Excess
Retirement Plan (the 'Plan”) effective January 1, 2012. On that day, the
employees of NACCO Industries, Inc. and NMHG Oregon, LLC were transferred to the
Company's payroll and became participants in this Plan.
ARTICLE I- PREFACE
Section 1.1. Effective Date. The effective date of this amendment and
restatement of the Plan is January 1, 2012.
Section 1.2. Purpose of the Plan. The purpose of this Plan is  to provide for
certain Employees: (a) the benefits they would have received under the Profit
Sharing Plan but for (i) the dollar limitation on Compensation taken into
account under the Profit Sharing Plan as a result of Section 401(a)(17) of the
Code or the deferral of Compensation under this Plan, (ii) the limitations
imposed under Section 415 of the Code, (iii) the limitations under Sections
402(g), 401(k)(3) and 401(m) of the Code and (iv) the limitations that apply
under the Profit Sharing Plan to the benefits payable to Highly Compensated
Employees and/or (b) additional retirement benefits .
Section 1.3. Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of North Carolina, except where
preempted by federal law.
Section 1.4. Gender and Number. For purposes of interpreting the provisions of
this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
Section 1.5. Application of Code Section 409A.
(a)     The Excess 401(k) Sub-Accounts under the Plan are subject to the
requirements of Code Section 409A. The Excess Matching Sub-Account, Excess
Profit Sharing Sub-Account and the Transitional Sub-Account are intended to be
exempt from the requirements of Code Section 409A.


(b)     It is intended that the compensation arrangements under the Plan be in
full compliance with the requirements of, or exceptions to, Code Section 409A
The Plan shall be interpreted and administered in a manner to give effect to
such intent Notwithstanding the foregoing, the Employers do not guarantee to any
Participant or Beneficiary any particular tax result with respect to any amounts
deferred or any payments provided hereunder, including tax treatment under Code
Section 409A.






--------------------------------------------------------------------------------




ARTICLE II- DEFINITIONS


Except as otherwise provided in this Plan, terms defined in the Profit Sharing
Plan as it may be amended from time to time shall have the same meanings when
used herein, unless a different meaning is clearly required by the context of
this Plan. In addition, the following words and phrases shall have the following
respective meanings for purposes of this Plan:
Section 2.1. Account shall mean the record maintained by the Employer in
accordance with Section 4.1 as the sum of the Participant's Excess Retirement
Benefits hereunder. The Participant's Account shall be further divided into the
Sub-Accounts described in Article III hereof.
Section 2.2. Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan, on a form acceptable to the Plan
Administrator prior to the Participant's death. In the absence of a valid
designation, a Participant's Beneficiary shall be the Beneficiary(ies)
designated (or deemed designated) under the Profit Sharing Plan.
Section 2.3. Bonus shall mean any bonus under the Company's annual incentive
compensation plan(s) that would be taken into account as Compensation under the
Profit Sharing Plan, which is earned with respect to services performed by a
Participant during a Plan Year (whether or not such Bonus is actually paid to
the Participant during such Plan Year). An election to defer a Bonus under this
Plan must be made before the period in which the services are performed which
gives rise to such Bonus.
Section 2.4. Company shall mean NACCO Materials Handling Group, Inc. or any
entity that succeeds NACCO Materials Handling Group, Inc. by merger,
reorganization or otherwise.
Section 2.5. Compensation shall have the same meaning as under the Profit
Sharing Plan, except that Compensation shall be deemed to include (i) the amount
of compensation deferred by the Participant under this Plan, (ii) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.2.
Section 2.6. Employer shall mean the Company..
Section 2.7. Excess Retirement Benefit or Benefit shall mean an Excess Profit
Sharing Benefit, Excess 401(k) Benefit, Excess Matching Benefit or a
Transitional Benefit (all as described in Article III) which is payable to or
with respect to a Participant under this Plan.
Section 2.8. Fixed Income Fund shall mean the Vanguard Retirement Savings Trust
IV investment fund under the Profit Sharing Plan or any equivalent fixed income
fund thereunder which is designated by the NACCO Industries, Inc. Retirement
Funds Investment Committee as the successor thereto.




--------------------------------------------------------------------------------




Section 2.9. 401(k) Employee shall mean an Employee of an Employer who is a
Participant in the Profit Sharing Plan who is eligible to receive Before-Tax
Contributions and Matching Employer Contributions thereunder.
Section 2.10. Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:
(a) The Participant, with respect to the Participant's relationship with the
Company and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)
(5)) and the Treasury Regulations issued thereunder) at any time during the
12-month period ending on the most recent Identification Date (defined below)
and his Termination of Employment occurs during the 12-month period beginning on
the most recent Effective Date (defined below). When applying the provisions of
Code Section 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition
of “compensation” (A) shall be the definition under Treasury Regulation Section
1.415(c)-2(d)(4) (i.e., the wages and other compensation for which the Employer
is required to furnish the Employee with a Form W-2 under Code Sections 6041,
6051 and 6052, plus amounts deferred at the election of the Employee under Code
Sections 125, 132(f)(4) or 401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415-2(g)(5)(ii) which excludes compensation of non-resident
alien employees and (ii) the number of officers described in Code Section
416(i)(1)(A)(i) shall be 60 instead of 50.
(b) The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.
(c) Notwithstanding the foregoing, a Participant shall not be classified as a
Key Employee unless the stock of NACCO Industries, Inc. (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant's Termination of Employment.
Section 2.11. Participant.
(a)     For purposes of Section 3.1 of the Plan, the term "Participant" means
(i) the Chairman of the Company on January 1, 2012 and (ii).an Employee of an
Employer who is a Participant in the profit sharing portion of the Profit
Sharing Plan whose profit sharing benefit for a Plan Year is (A) limited by the
application of Section 401(a)(17) or 415 of the Code, (B) limited by the terms
of the Profit Sharing Plan that apply to Highly Compensated Employees (if
applicable) or (C) is reduced as a result of his deferral of Compensation under
this Plan.


(b)    For purposes of Sections 3.2 and 3.3 of the Plan, the term "Participant"
means a 401(k) Employee (i) who is unable to make all of the Before-Tax
Contributions that he has elected to make to the Profit Sharing Plan, or is
unable to receive the maximum amount of Matching Contributions under the Profit
Sharing Plan due to the limitations of Section 402(g), 401(a)(17), 401(k)(3) and
401(m) of the Code and (ii) whose base salary or annual base rate of




--------------------------------------------------------------------------------




pay for the Plan Year in which a deferral election is effective is at least
$125,000 (or who would have been eligible to participate in the NACCO
Industries, Inc. Excess Retirement Plan effective January 1, 2012).


(c)     For purposes of Section 3.4 of the Plan, the term Participant shall mean
the Chairman of the Company on January 1, 2012.


(d)     The term "Participant" shall also include any other person who has an
Account balance hereunder.


Section 2.12 Plan shall mean the NACCO Materials Handling Group, Inc. Excess
Retirement Plan, as herein set forth or as duly amended.


Section 2.13. Plan Administrator shall mean the NACCO Industries, Inc. Benefits
Committee (the “Benefits Committee”).


Section 2.14. Plan Year shall mean the calendar year.


Section 2.15. Profit Sharing Employee shall mean an Employee of an Employer who
is a participant in the Profit Sharing Plan and who is eligible for Profit
Sharing Contributions.


Section 2.16. Profit Sharing Plan shall mean the NACCO Materials Handling Group,
Inc. Profit Sharing Retirement Plan or any successor thereto.


Section 2.17. Termination of Employment means, with respect to any Participant's
relationship with the Company and the Controlled Group Members, a separation
from service as defined in Code Section 409A (and the regulations or other
guidance issued thereunder).


Section 2.18. Valuation Date shall mean the last day of each calendar month and
any other date chosen by the Plan Administrator.


ARTICLE III- EXCESS RETIREMENT BENEFITS - CALCULATION OF AMOUNT
Section 3.1. Excess Profit Sharing Benefits. Each Employer shall credit to a
Sub-Account (the "Excess Profit Sharing Sub-Account") established for each
Participant who is both an Employee of such Employer and described in Section
2.11(9), an amount equal to the excess, if any, of (i) the amount of the
Employer's Profit Sharing Contribution which would have been made to the profit
sharing portion of the Profit Sharing Plan on behalf of the Participant if
(1) the Participant was a participant in such Plan; (2) the Plan did not contain
the limitations imposed under Sections 401(a)(17) and 415 of the Code or any
limits on the amount of Profit Sharing Contributions that may be paid to Highly
Compensated Employees and (3) the term "Compensation" (as defined in Section 2.5
hereof) were used for purposes of determining the amount of profit sharing
contributions under the Profit Sharing Plan, over (ii) the amount of the
Employer's Profit Sharing Contribution which is




--------------------------------------------------------------------------------




actually made to such Plan on behalf of the Participant for such Plan Year (the
"Excess Profit Sharing Benefits").
Section 3.2. Basic and Additional Excess 401(k) Benefits.
(a)     Amount of Excess 401(k) Benefits. Each 401(k) Employee who is a
Participant may, prior to each December 31st , by completing an approved
deferral election form, direct his Employer to reduce his Compensation for the
next Plan Year by an amount equal to the difference between (i) a specified
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Before-Tax Contributions actually permitted to
be contributed for him to the Profit Sharing Plan for such Plan Year by reason
of the application of the limitations under Sections 402(g), 401(a)(17) and
401(k)(3) of the Code or any other limits applicable to Highly Compensated
Employees under the Profit Sharing Plan. All amounts deferred under this Section
shall be referred to herein collectively as the "Excess 401(k) Benefits."
Notwithstanding the foregoing, a 401(k) Employee's direction to reduce a Bonus
earned during a particular Plan Year shall be made no later than December 31st
of the Plan Year preceding the Plan Year in which the Bonus commences to be
earned.


(b)     Consequences of Deferral Election. Any direction by a Participant to
defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant for the Plan Year for which
the deferral election form is effective and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant's Excess 401(k) Sub-Account hereunder. Any such direction
shall be irrevocable with respect to Compensation earned for such Plan Year, but
shall have no effect on Compensation earned in subsequent Plan Years. A new
deferral election shall be required for each Plan Year under the Plan.


(c)     Classification of Excess 401(k) Benefits. The Excess 401(k) Benefits for
a particular Plan Year shall be calculated monthly and shall be further divided
into the "Basic Excess 401(k) Benefits" and the "Additional Excess 401(k)
Benefits" as follows:


(i)    The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 7% and the denominator of which is the percentage of
Compensation elected to be deferred; and


(ii)     The Additional Excess 401(k) Benefits (if any) shall be determined by
multiplying each Excess 401(k) Benefit by a fraction, the numerator of which is
the excess (if any) of (1) the percentage of Compensation elected to be deferred
in the deferral election form for such Plan Year over (2) 7%, and the
denominator of which is the percentage of Compensation elected to be deferred.
    
The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under this Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional Excess 401(k) Sub-Account hereunder. The Basic and
Additional Excess 401(k) Sub-Accounts shall be referred to collectively as the
“Excess 401(k) Sub-Account.”






--------------------------------------------------------------------------------




Section 3.3. Excess Matching Benefits. A 401(k) Employee who is a Participant
shall have credited to his Excess Matching Sub-Account an amount equal to the
Matching Employer Contributions attributable to the Excess 401(k) Benefits that
he is prevented from receiving under the Profit Sharing Plan because of the
limitations of Code Sections 402(g), 401(a)(17), 401(k)(3) and 401(m) of the Cod
or as a result of his deferral of Compensation under this Plan (the "Excess
Matching Benefits").
Section 3.4. Transitional Benefits. The Participant described in Section 2.11(c)
of the Plan shall have credited to his Transitional Sub-Account an amount (the
“Transitional Benefit”) of $62,850 on December 31, 2012 and each following
December 31st; provide that the Participant is employed by the Company on such
date(s).
ARTICLE IV- ACCOUNTS
Section 4.1. Participants' Accounts. Each Employer shall establish and maintain
on its books an Account for each Participant which shall contain the following
entries:
(a)     Credits to an Excess Profit Sharing Sub-Account for the Excess Profit
Sharing Benefits described in Section 3.1, which shall be credited to the
Sub-Account at the time the Profit Sharing Contributions are (or would)
otherwise credited to Participants' accounts under the Profit Sharing Plan.


(b)     Credits to a Basic or Additional Excess 401(k) Sub-Account for the Basic
and Additional Excess 401(k) Benefits described in Section 3.2, which shall be
credited to the Sub-Account when a 401(k) Employee is prevented from making a
Before-Tax Contribution under the Profit Sharing Plan.


(c)     Credits to an Excess Matching Sub-Account for the Excess Matching
Benefits described in Section 3.3, which amounts shall be credited to the
Sub-Account when a 401(k) Employee is prevented from receiving Matching Employer
Contributions under the Profit Sharing Plan.


(d)     Credits to the Transitional Sub-Account for the Transitional Benefits at
the time described in Section 3.4.


(e)     Credits to all Sub-Accounts for the earnings and the uplift described in
Article V.


(f)     Debits for any distributions made from the Sub-Accounts.






--------------------------------------------------------------------------------




ARTICLE V- EARNINGS/UPLIFT


Section 5.1. Earnings.
Subject to Section 5.3, at the end of each calendar month during a Plan Year, ,
the Excess 401(k), Excess Matching and Transitional Sub-Accounts of all
Participants shall be credited with an amount determined by multiplying such
Participant's Sub-Account balance during such month by the blended rate earned
during the prior month by the Fixed Income Fund. Notwithstanding the foregoing,
no interest shall be credited for the month in which a Sub-Account is
distributed hereunder.
Section 5.2. Uplift on Plan Payments.
Subject to Section 5.3, but in addition to the earnings described in Section
5.1, the balance of the Basic Excess 401(k) Sub-Account, the Excess Matching
Sub-Account, the Transitional Sub-Account and the Excess Profit Sharing
Sub-Account as of the last day of the month prior to the payment date shall each
be increased by an additional 15%.
Section 5.3. Changes/Limitations.
(a)     The Compensation Committee may change (or suspend) (i) the earnings rate
credited on Accounts and/or (ii) the amount of the uplift under the Plan at any
time.


(b)     Notwithstanding any provision of the Plan to the contrary, in no event
will earnings on Accounts for a Plan Year (excluding the uplift under Section
5.2) be credited at a rate which exceeds 14%.
ARTICLE VI- VESTING


Section 6.1. Vesting. A Participant shall always be 100% vested in all amounts
credited to his Account hereunder.
ARTICLE VII-TIME AND FORM OF PAYMENT
Section 7.1. Time and Form of Payment. All amounts credited to a Participant's
Sub-Accounts for each Plan Year (a) including the Excess Profit Sharing
Benefits, earnings and uplift that are credited after the end of a Plan Year but
(b) reduced for any applicable withholding taxes shall automatically be paid to
the Participant (or his Beneficiary in event of his death) in the form of a
single lump sum payment on March 15th of the immediately following Plan Year.
Section 7.2. Other Payment Rules and Restrictions.
(a) Payments Violating Applicable Law. Notwithstanding any provision of the Plan
to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Company reasonably anticipates
that the making of such




--------------------------------------------------------------------------------




payment would violate Federal securities laws or other applicable law (provided
that the making of a payment that would cause income taxes or penalties under
the Code shall not be treated as a violation of applicable law). The deferred
amount shall become payable at the earliest date at which the Company reasonably
anticipates that making the payment will not cause such violation.


(b) Delayed Payments due to Solvency Issues. Notwithstanding any provision of
the Plan to the contrary (but except as otherwise provided in Article XI), an
Employer shall not be required to make any payment hereunder to any Participant
or Beneficiary if the making of the payment would jeopardize the ability of the
Employer to continue as a going concern; provided that any missed payment is
made during the first calendar year in which the funds of the Employer are
sufficient to make the payment without jeopardizing the going concern status of
the Employer.


(c) Key Employees. Notwithstanding any provision of the Plan to the contrary, to
the extent the payment of a Sub-Account is subject to Code Section 409A, the
payment of such Sub-Account to a Key Employee made on account of a Termination
of Employment may not be made before the 1st day of the seventh month following
such Termination of Employment (or, if earlier, the date of death) except for
payments made on account of (i) a QDRO (as specified in Section 8.5) or (ii) a
conflict of interest or the payment of FICA taxes (as specified in Subsection
(e) below). Any amounts that are otherwise payable to the Key Employee during
the 6-month period following his Termination of Employment shall be accumulated
and paid in a lump sum make-up payment within 30 days following the 1st day of
the 7th month following Termination of Employment.


(d) Acceleration of Payments. Notwithstanding any provision of the Plan to the
contrary, to the extent a Sub-Account is subject to 409A, payments such
Sub-Account hereunder may be accelerated (i) to the extent necessary to comply
with federal, state, local or foreign ethics or conflicts of interest laws or
agreements or (ii) to the extent necessary to pay the FICA taxes imposed on
benefits hereunder under Code Section 3101, and the income withholding taxes
related thereto. Payments may also be accelerated if the Plan (or a portion
thereof) fails to satisfy the requirements of Code Section 409A; provided that
the amount of such payment may not exceed the amount required to be included as
income as a result of the failure to comply with Code Section 409A.


(e) Withholding/Taxes. To the extent required by applicable law, the Employer
shall withhold from the Excess Retirement Benefits hereunder, any income,
employment or other taxes required to be withheld therefrom by any government or
governmental agency.


ARTICLE VIII- MISCELLANEOUS


Section 8.1. Liability of Employers. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between an Employer and any
Participant, Beneficiary or any other person.
Section 8.2. Limitation on Rights of Participants and Beneficiaries - No Lien.
This Plan is designed to be an unfunded, nonqualified plan. Nothing




--------------------------------------------------------------------------------




contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of an Employer. The Employers shall
have no obligation to purchase any assets that do not remain subject to the
claims of the creditors of the Employers for use in connection with the Plan. No
Participant or Beneficiary or any other person shall have any preferred claim
on, or any beneficial ownership interest in, any assets of the Employers prior
to the time that such assets are paid to the Participant or Beneficiary as
provided herein. Each Participant and Beneficiary shall have the status of a
general unsecured creditor of his Employer. The amount standing to the credit of
any Participant's Sub-Account is purely notional and affects only the
calculation of benefits payable to or in respect of him. It does not give the
Participant any right or entitlement (whether legal, equitable or otherwise) to
any particular assets held for the purposes of the Plan or otherwise.
Section 8.3. No Guarantee of Employment. Nothing in this Plan shall be construed
as guaranteeing future employment to Participants. A Participant continues to be
an Employee of an Employer solely at the will of such Employer subject to
discharge at any time, with or without cause.
Section 8.4. Payment to Guardian. If a Benefit payable hereunder is payable to a
minor, to a person declared incompetent or to a person incapable of handling the
disposition of his property, the Plan Administrator may direct payment of such
Benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Plan Administrator may require
such proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Employers from all liability with respect to such
Benefit.
Section 8.5. Anti-Assignment.
(a)     Subject to Subsection (b), no right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary.


(b)     Notwithstanding the foregoing, the Plan Administrator shall honor a
qualified domestic relations order (“QDRO”) from a state domestic relations
court which requires the payment of all or a part of a Participant's or
Beneficiary's vested interest under this Plan to an "alternate payee" as defined
in Code Section 414(p).


Section 8.6. Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
Section 8.7. Effect on other Benefits. Benefits payable to or with respect to a
Participant under the Profit Sharing Plan or any other Employer sponsored




--------------------------------------------------------------------------------




(qualified or nonqualified) plan, if any, are in addition to those provided
under this Plan.
ARTICLE IX - ADMINISTRATION OF PLAN
Section 9.1. Administration.
(a) In General. The Plan shall be administered by the Plan Administrator. The
Plan Administrator shall have discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan. Without limiting the
generality of the foregoing, the Plan Administrator is hereby granted the
authority (i) to determine whether a particular employee is a Participant, and
(ii) to determine if a person is entitled to Benefits hereunder and, if so, the
amount and duration of such Benefits. The Plan Administrator's determination of
the rights of any person hereunder shall be final and binding on all persons,
subject only to the provisions of Sections 9.3 and 9.4 hereof.


(b) Delegation of Duties. The Plan Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Benefits, to a named
administrator or administrators.


Section 9.2. Regulations. The Plan Administrator may promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Plan Administrator shall,
subject only to the provisions of Sections 9.3 and 9.4 hereof, be final and
binding on all persons.
Section 9.3. Claims Procedures.
(a)     The Plan Administrator shall determine the rights of any person to any
Benefits hereunder. Any person who believes that he has not received the
Benefits to which he is entitled under the Plan must file a claim in writing
with the Plan Administrator. The Plan Administrator shall, no later than 90 days
after the receipt of a claim (plus an additional period of 90 days if required
for processing, provided that notice of the extension of time is given to the
claimant within the first 90 day period), either allow or deny the claim in
writing.


(b)     A written denial of a claim by the Plan Administrator, wholly or
partially, shall be written in a manner calculated to be understood by the
claimant and shall include: (i) the specific reasons for the denial; (ii)
specific reference to pertinent Plan provisions on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the claim review procedure
and the time limits applicable




--------------------------------------------------------------------------------




thereto (including a statement of the claimant's right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review).


(c)     A claimant whose claim is denied (or his duly authorized representative)
who wants to contest that decision must file with the Plan Administrator a
written request for a review of such claim within 60 days after receipt of
denial of a claim. If the claimant does not file a request for review of his
claim within such 60-day period, the claimant shall be deemed to have acquiesced
in the original decision of the Plan Administrator on his claim. If such an
appeal is so filed within such 60 day period, the Compensation Committee (or its
delegate) shall conduct a full and fair review of such claim. During such
review, the claimant shall be given the opportunity to review documents that are
pertinent to his claim and to submit issues and comments in writing. For this
purpose, the Compensation Committee (or its delegate) shall have the same power
to interpret the Plan and make findings of fact thereunder as is given to the
Plan Administrator under Section 9.1(a) above.


(d)     The Compensation Committee (or its delegate) shall mail or deliver to
the claimant a written decision on the matter based on the facts and the
pertinent provisions of the Plan within 60 days after the receipt of the request
for review (unless special circumstances require an extension of up to 60
additional days, in which case written notice of such extension shall be given
to the claimant prior to the commencement of such extension). Such decision
shall be written in a manner calculated to be understood by the claimant, shall
state the specific reasons for the decision and the specific Plan provisions on
which the decision was based and, to the extent permitted by law, shall be final
and binding on all interested persons. In addition, the notice of adverse
determination shall also include statements that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claimant's claim for
benefits and a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA.


Section 9.4. Revocability/Recovery. Any action taken by the Plan Administrator
or the Compensation Committee (or its delegate) a with respect to the rights or
benefits under the Plan of any person shall be revocable as to payments not yet
made to such person. In addition, the acceptance of any Benefits under the Plan
constitutes acceptance of and agreement to the Plan making any appropriate
adjustments in future payments to any person (or to recover from such person)
any excess payment or underpayment previously made to him.
Section 9.5. Amendment. The Company (without the consent of any Employer but
with the approval or ratification of the Compensation Committee) may at any time
prospectively or retroactively amend any or all of the provisions of this Plan
for any reason whatsoever, except that, without the prior written consent of the
affected Participant, no such amendment may (a) reduce the amount of any
Participant's vested Benefit as of the date of such amendment or (b) alter the
time of payment provisions described in Article VII of the Plan, except for any
amendments that are required to bring such provisions into compliance with the
requirements of, or exceptions to, Code Section 409A or that accelerate the time
of payment (provided that such amendments comply with the requirements of Code
Section 409A as applied to any Sub-Account that is subject to the requirements
of Code




--------------------------------------------------------------------------------




Section 409A). Any amendment shall be in the form of a written instrument
executed by an officer of the Company. Subject to the foregoing provisions of
this Section, such amendment shall become effective as of the date specified in
such instrument or, if no such date is specified, on the date of its execution.
Section 9.6. Termination.
(a)     Subject to Subsection (b), the Company (without the consent of any
Employer but with the approval or ratification of the Compensation Committee),
in its sole discretion, may terminate this Plan at any time and for any reason
whatsoever, except that, without the prior written consent of the affected
Participant, no such termination may (i) reduce the amount of any Participant's
vested Benefit as of the date of such termination or (ii) alter the payment
provisions described in Article VII of the Plan, except for changes that are
required to bring such provisions into compliance with the requirements of, or
exceptions to, Code Section 409A or that accelerate the time of payment (in a
manner permitted under Code Section 409A as applied to any Sub-Account that is
subject to the requirements of Code Section 409A). Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company on the order of the Compensation Committee. Subject to the foregoing
provisions of this Section, such termination shall become effective as of the
date specified in such instrument or, if no such date is specified, on the date
of its execution. Written notice of any termination shall be given to the
Participants at a time determined by the Plan Administrator.


(b)     Notwithstanding anything in the Plan to the contrary, in the event of a
termination of the Plan (or any portion thereof), the Company, in its sole and
absolute discretion, shall have the right to change the time and form of
distribution of Participants' Excess Retirement Benefits but only to the extent
such change is permitted by Code Section 409A and Treasury Regulations or other
guidance issued thereunder.


ARTICLE X - ADOPTION BY OTHER EMPLOYERS/TRANSFERS
Section 10.1. In general. The provisions of this Article shall apply
notwithstanding any other provision of the Plan to the contrary.
Section 10.2. Adoption of Plan by other Employers/Withdrawal.
(a)     Any Controlled Group Member may adopt the Plan with the written consent
of the Company (with the approval or ratification of the NACCO Industries, Inc.
Benefits Committee). Any such adopting employer must (i) execute an instrument
evidencing such adoption and (ii) file a copy of such Instrument with the Plan
Administrator. Such adoption may be subject to such terms and conditions as the
Company requires or approves. By this adoption of the Plan, Employers other than
the Company shall be deemed to authorize the Company to take any actions within
the authority of the Company under the terms of the Plan.


(b)     Notwithstanding the foregoing, in the case of any Employer that adopts
the Plan and thereafter (i) ceases to exist, (ii) ceases to be a Controlled
Group Member or (iii) withdraws or is eliminated from the Plan, it shall not
thereafter be considered an Employer hereunder provided, however, that such
terminating Employer shall continue to be an Employer




--------------------------------------------------------------------------------




for the purposes hereof as to Participants or Beneficiaries to whom it owes
obligations hereunder.


(c)     Any Employer (other than the Company) that adopts this Plan may elect
separately to withdraw from the Plan and such withdrawal shall constitute a
termination of the Plan as to it; provided, however, that (i) such terminating
Employer shall continue to be an Employer for the purposes hereof as to
Participants or Beneficiaries to whom it owes obligations hereunder, and (ii)
such termination shall be subject to the limitations and other conditions
described in Section 9.6, treating the Employer as if it were the Company.


Section 10.3. Expenses. The expenses of administering the Plan shall be paid by
the Employers, as directed by the Company.
Section 10.4. Liability for Payment/Transfers of Employment.
(a)     Subject to the provisions of Subsections (b) and (c) hereof, each
Employer shall be liable for the payment of the Excess Retirement Benefits which
are payable hereunder to or on behalf of its Employees.


(b)     Notwithstanding the foregoing, if an Excess Retirement Benefit payable
to or on behalf of a Participant is based on the Participant's employment with
more than one Employer the following provisions shall apply:


(i)     Upon a transfer of employment, the Participant's Sub-Accounts shall be
transferred from the prior Employer to the new Employer and Excess Retirement
Benefits (and earnings) shall continue to be credited to the Sub-Accounts
following the transfer (to the extent otherwise required under the terms of the
Plan). Subject to Section 10.4(b)(ii)(3), the last Employer of the Participant
shall be responsible for processing the payment of the entire amount which is
allocated to the Participant's Sub Accounts hereunder; and


(ii)     Notwithstanding the provisions of clause (i), (1) each Employer shall
be solely liable for the payment of the amounts credited to a Participant's
Account which were earned by the Participant while he was employed by that
Employer; (2) each Employer (unless it is insolvent) shall reimburse the last
Employer for its allocable share of the Participant's distribution; (3) if any
responsible Employer is insolvent at the time of distribution, the last Employer
shall not be required to make a distribution to the Participant with respect to
amounts which are allocable to service with that Employer (until the payment
date specified in Section 7.5(c)); and (4) each Employer shall (to the extent
permitted by applicable law) receive an income tax deduction for the Employer's
allocable share of the Participant's distribution.


[SIGNATURE ON FOLLOWING PAGE]




                




--------------------------------------------------------------------------------




        
EXECUTED, this 14th day of November, 2011.
NACCO MATERIALS HANDLING GROUP, INC.
By: /s/ Charles A. Bittenbender
Title: Vice President, General Counsel and
Secretary of NMHG






